NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________

                                      No. 18-3284
                                   ________________

                                   FAITH E. CARTER,

                                                    Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                               ________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D. C. Civil Action No. 2-17-cv-00398)
                        District Judge: Honorable Alan N. Bloch
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   on April 30, 2019

                   Before: RESTREPO, ROTH and FISHER, Circuit Judges

                            (Opinion filed February 20, 2020)

                                   ________________

                                       OPINION
                                   ________________

ROTH, Circuit Judge




 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Social Security claimant Faith Carter appeals from the District Court’s affirmance

of an Administrative Law Judge’s (ALJ) determination that she did not satisfy step two of

the five-step analysis used for Social Security disability claims. Finding substantial

evidence to support the ALJ’s decision, we will affirm the District Court’s order.

                                               I

       On August 1, 2013, Carter filed a Title II application for a period of disability and

disability insurance benefits, alleging disability beginning January 1, 2006.1 The claim

was initially denied on October 17, 2013, and Carter requested an ALJ hearing, which

occurred on July 1, 2015.

       On September 24, 2015, the ALJ denied Carter disability benefits under the Social

Security Act. In her decision, the ALJ applied the five-step sequential disability

evaluation process set forth in the Social Security regulations.2 At step one, the ALJ

found that Carter did not engage in substantial gainful activity after the alleged onset

 1
    By Carter’s request, this onset date was later amended to August 17, 2011. The ALJ
found that Carter last met the insured status requirements of the Social Security Act on
September 30, 2012, resulting in an eligibility period of just over a year.
  2
    Administrative law judges follow a five-step sequential evaluation process to
determine whether a claimant is disabled under the Act. The ALJ considers, in sequence,
whether the claimant (1) is engaged in “substantial gainful activity,” (2) has a severe
medically determinable physical or mental impairment or combination of impairments,
(3) has an impairment that meets or equals the requirements of one identified in the
Commissioner’s Listing of Impairments, (4) can return to her past relevant work, and (5)
if not, whether she can perform other work that exists in significant numbers in the
national economy. 20 C.F.R. § 404.1520. The claimant bears the burden of proof at
steps one through four, and the Commissioner bears the burden of proof at step five.
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91–92 (3d Cir. 2007). If the claimant is
engaged in substantial gainful activity at step one, or if at step two she does not have a
severe medically determinable impairment or combination of impairments that is severe
and meets the duration requirement, the analysis does not proceed, and the claimant is
found not to be disabled. 20 C.F.R. § 404.1520(a)(4)(i)–(ii).
                                              2
date. At step two, the ALJ found that Carter had the following medically determinable

impairments: chronic obstructive pulmonary disease (COPD), diabetes mellitus type II

under poor control due to medication non-compliance, generalized osteoarthritis, urinary

incontinence associated with urinary tract infection, and obstructive sleep apnea.3

However, the ALJ determined that in spite of these impairments, the evidence did not

support significant limitations in work-related functioning. The ALJ therefore concluded

that Carter was not disabled under the Social Security Act.

       The ALJ’s decision became the Commissioner’s final decision on February 6,

2017, when the Appeals Council denied Carter’s request for review. Carter then filed suit

to challenge that decision. The District Court observed that Carter’s arguments were

“lacking in evidentiary support,” and that Carter failed to “provide any explanation as to

how the ALJ’s analysis is unsupported by the medical record.” The District Court

concluded that the “ALJ thoroughly evaluated the medical record, and the ALJ’s decision

clearly shows why she made a finding at Step Two that Plaintiff had no severe

impairments during the relevant period.”

       Carter appealed.

                                              II4




 3
    The ALJ also determined that Carter’s anxiety disorder was not a medically
determinable impairment and found “no evidence that anxiety has resulted in any
limitation on the claimant’s overall level of functioning” during the relevant timeframe.
App. 24.
  4
    The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             3
       We review the Commissioner’s factual findings for substantial evidence.5

“Substantial evidence” means only “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”6 It is a deferential standard that is satisfied

by “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.”7 In the process of reviewing the record for substantial evidence, courts may

not “weigh the evidence or substitute [their] conclusions for those of the fact-finder.”8

                                             III

       Carter contends that the ALJ erred in failing to find that she established medically

determinable impairments that met the severity and duration requirements of step two of

the five-step evaluation process. She argues that (1) the ALJ and District Court erred in

not applying the correct legal de minimis screening standard at step two and (2) the ALJ

erred in failing to combine her medically determinable impairments with her obesity and

migraine headaches to meet the severity and duration requirements at step two.

       Carter’s first argument does not merit remand. Although the “step-two inquiry is a

de minimis screening device,” we have held that a reviewing court should still apply the

substantial evidence standard in a step-two denial case.9 At step two, Carter was required


 5
    Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Under this
standard, “[t]he findings of the Commissioner of Social Security as to any fact, if
supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).
  6
    Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 633 (3d Cir. 2010) (quoting Reefer v.
Barnhart, 326 F.3d 376, 379 (3d Cir. 2003)).
  7
    Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir. 2014) (quoting Rutherford v. Barnhart,
399 F.3d 546, 552 (3d Cir. 2005)).
  8
    Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).
  9
    McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360–61 (3d Cir. 2004) (quoting Newell
v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003)).
                                              4
to show that she had (1) a medically determinable impairment “shown by medically

acceptable clinical and laboratory diagnostic techniques”10 (2) that meets the duration

requirement and (3) which significantly limited Carter’s ability to perform basic work

activities.11 Only the third element is at issue here.

       The ALJ’s conclusion that Carter’s medical conditions did not significantly limit

her work-related activities is supported by substantial evidence. Most importantly, the

ALJ noted that Carter’s determinable impairments, and in particular her diabetes and

respiratory ailments, either regularly tested as normal or readily responded to treatment

across her medical history. The ALJ cited diagnostic testing performed during Carter’s

August 2011 hospitalization, at the start of the eligibility period, which revealed no

abnormalities past her syncopal episode. In addition, the ALJ properly noted that Carter

engaged in self-employed childcare during this period, including after the period of

claimed disability, stating “[i]n fact, she appears to have been employed at least through

November 14, 2012, when she reported . . . that her symptoms had become exacerbated

when the young boy she was caring for after school did not get off the school bus.”12 The

ALJ’s opinion was therefore supported by substantial evidence.

       Carter’s second claim, that her medically determinable impairments were not

considered in tandem with her obesity and migraines, also fails. She argues that Social


 10
     20 C.F.R. § 404.1521.
 11
     See SSR 85-28, 1985 WL 56856, at *3 (“The severity requirement cannot be satisfied
when medical evidence shows that the person has the ability to perform basic work
activities . . . . Examples of these are walking, standing, sitting, lifting, pushing, pulling,
reaching, carrying or handling; seeing, hearing, and speaking . . . .”).
  12
     App 22.
                                              5
Security Ruling 02-1p requires a consideration of obesity in conjunction with her other

impairments at step two. We have found that an ALJ indirectly considered obesity if the

medical records relied on were sufficient to alert her that obesity could be a factor in the

severity of the impairment.13 The ALJ’s opinion directly mentions that “morbid obesity”

was diagnosed as a result of her June 2013 hospitalization, which is more than enough for

us to conclude that the ALJ was sufficiently alerted to Carter’s obesity.14

       In any event, remand to reconsider her combined impairments is not required

because Carter has relied on the language of SSR 02-1p stating that obesity can impair

one’s ability to perform basic work activities rather than specifying how her obesity or

headaches affected her ability to perform basic work activities.15 Indeed, Carter does not

point to any medical evidence that her impairments, determinable or not, limit her ability

to perform work activities. Her arguments instead rest on the severity of her symptoms

independent of work activities.

       Carter has therefore failed to demonstrate that the ALJ’s findings were not

supported by substantial evidence.

                                               IV




 13
     Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d Cir. 2005). Rutherford cites SSR
00-3p, 2000 WL 33952015, which discusses ALJ evaluations of obesity. SSR 00-3p has
been superseded by SSR 02-1p, 2002 WL 34686281, but the relevant portions of the two
rulings are identical and our analysis is “no different under the newer ruling.”
Rutherford, 399 F.3d at 552 n.4.
  14
     App. 16.
  15
     Rutherford, 399 F.3d at 552–53.

                                              6
       Accordingly, we will affirm the judgment of the District Court denying Carter’s

claim for benefits.




                                            7